Citation Nr: 0938550	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
20 percent for degenerative disc disease (DDD) of the lumbar 
spine.

2.  Entitlement to an initial higher rating for DDD of the 
lumbar spine, on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b) (1).

3.  Entitlement to an initial schedular rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial higher rating for PTSD, on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b) (1).


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to 
September 1971 and from February 2003 to April 2004.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

Because the claims for higher ratings on appeal involve a 
request following the initial grants of service connection, 
the Board has characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

The issues of initial higher ratings for DDD of the lumbar 
spine and for PTSD, each, on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b), will be considered within 
the Remand section of this document below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on a schedular basis has been 
accomplished.

2.  Since the April 23, 2004, effective date of the grant of 
service connection, the Veteran's service-connected DDD of 
the lumbar spine has not been manifested by forward flexion 
of the thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during a 12 month 
period; and has no separately ratable neurological 
manifestations.  

3.  Since the April 23, 2004, effective date of the grant of 
service connection, the Veteran's PTSD symptoms primarily 
include suicidal ideation, some impaired impulse control, 
irritability and anger, chronic sleep disturbance, 
nightmares, flashbacks, intrusive thoughts, anxiety, 
depression, social isolation, hypervigilence, memory and 
concentration deficiencies, and some obsessive rituals; 
collectively, these symptoms are indicative of occupational 
and social impairment with deficiencies in most areas.  
Symptoms of total occupational and social impairment have not 
been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 
20 percent for DDD of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2009).  

2. Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 70 percent, but no higher, schedular 
rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.20, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, pre-rating letters dated in July 2004 and in 
September 2004 provided notice of what was needed to 
substantiate the claims for service connection.  Following 
these notice letters, the RO granted service connection for 
DDD of the lumbar spine in an August 2005 decision, and for 
PTSD in a February 2009 decision.  The June 2007 SOC and the 
July 2009 SOC set forth the criteria for higher schedular 
ratings for DDD of the lumbar spine and for PTSD, 
respectively, which suffices for Dingess/Hartman.  In a 
September 2006 post-rating letter, which was consistent with 
Dingess/Hartman, the Veteran was provided notice of the type 
of evidence necessary to establish a disability rating or an 
effective date.  

These claims involve appeals of the initial evaluation 
assigned.  The courts have held that once service connection 
is granted the claim is substantiated, and additional VCAA 
notice is not required.  It follows that any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is required, and the 
duty to notify has been met for all issues decided herein.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA and private medical records, and the reports of 
June 2005 VA general medical examination, a July 2008 VA 
spine examination, and a July 2008 VA PTSD examination.  In 
addition, various written statements provided by the Veteran, 
his wife, and his co-workers, are associated with the claims 
file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 12 Vet. App. 
505 (2007).

A.  DDD of the lumbar spine

The Veteran's service-connected DDD of the lumbar spine has 
been assigned an initial 20 percent schedular rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under Diagnostic Code 5243, IVDS may be evaluated under 
either the General Rating Formula for  Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V.

When evaluating musculoskeletal disabilities, in addition to 
applying schedular criteria, VA may consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca  
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R.§§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Formula for Rating Intervertebral Disc Syndrome also 
provides for a 20 percent rating for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  Incapacitating episodes are defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

The evidence in this case includes VA medical records dated 
from June to July 2004 reflecting treatment for complaints of 
low back pain.  A June 2004 musculoskeletal evaluation report 
reflects that the Veteran complained of back pain that was 
"twisting" in character, and not bearable if he lies on his 
back.  The pain severity at that time was a 6 out of 10 and 
constant.  The Veteran denied any radiation to his hips, legs 
or feet.  He had no numbness or tingling in his legs.  
Bladder and bowel function were normal.  Physical examination 
revealed that the Veteran walked carefully to the examination 
room without need for a cane.  He was unwilling to sit more 
than a few minutes, and stood to discuss his medical history.  
The Veteran had full motion of all extremities and was able 
to disrobe and redress unassisted.  Neurological examination 
revealed 2+ and symmetrical in biceps, triceps, patella, and 
Achilles areas.  He had excellent upper body and leg strength 
and normal to touch in both legs, bilaterally.  The diagnosis 
was lumbar muscle spasm and pain without radicular symptoms.  

A June 2005 VA examination report reflects that the Veteran 
experienced lower back pain at the L4 level, paraspinal area.  
The back pain radiated down to the bilateral buttocks, but 
not down to he legs.  The Veteran also had experienced some 
stiffness, but no weakness.  The lower back pain had been 
treated with Naproxen and Flexural with some effectiveness.  
The Veteran has had flare-up back pain on bending, heavy 
lifting, or running.  He avoids running and heavy lifting.  
Therefore, he has additional functional limitation during 
flare-ups.  The Veteran had not bladder or bowel complaints.  
He is able to walk without the need of an assistive device.  
The lower back condition limited his ability in doing heavy 
lifting, and sports, including running and jogging.  
Lumbosacral spine examination revealed rang of motion, active 
and passive:  forward flexion 0 to 50 degrees and the Veteran 
could not flex further due to pain, normal is 0 to 95 
degrees.  Backward extension 0 to 15 degrees, and can not 
flex further due to pain and some muscle spasms, normal 0 to 
35 degrees.  Left lateral flexion 0 to 30 degrees, limited 
due to pain, normal 0 to 40 degrees.  Right lateral flexion 0 
to 40 degrees, normal range, some pain at 40 degrees.  Left 
and right later rotation 0 to 35 degrees, normal range, no 
pain.  Examination of the lower back revealed tenderness at 
the L4 level, paraspinal area, some muscle spasm with 
backward extension to 15 degrees.  Lumbar spine motions are 
additionally limited by pain and some muscle spasms, pain is 
the major factor.  The motions additionally limited are as 
follows:  forward flexion 45 degrees; backward extension 20 
degrees; left lateral flexion 10 degrees.  Repetitive use 
showed no additional loss of motion, no fatigue, 
incoordination, or lack of endurance.  

Neurological examination showed sensation of the lower 
extremities was normal.  Motor examination showed no muscle 
atrophy or weakness.  Reflexes were present and normal.  
"Lashgue" sign was negative, indicating no radiculopathy.  
No fixed deformity of the spine and musculature of the back 
was normal.  In the last 12 months, the Veteran has had no 
episodes of incapacitation.  The diagnosis was anterior 
wedging of the lumbar third and fourth vertebral bodies and 
DDD of the lumbar spine by x-ray with residual pain and 
limitation of motion, no radiculopathy.  

Statements submitted by the Veteran's co-workers in August 
2006 note that they observed the Veteran having problems 
lifting heavy boxes and having a hard time getting up.  

In an August 2006 statement, the Veteran's wife stated that 
the Veteran has had pain in his lower back since returning 
from Iraq.  He has to brace his hand on the table and chair 
to pull himself up from the kitchen table.  She also stated 
that the Veteran can not bend over to tie his shoes and when 
showering in the bath tub he can barely lift his feet high 
enough to get in and out due to the pain.  In addition, he 
sometimes walks with a cane.  

A July 2008 VA spine examination report reflects that the 
Veteran complained of low back pain intermittently since 
being in Iraq in 2003.  The Veteran stated that his back pain 
was not improving and was getting worse.  His back pain was 
in the L4-5 area, noted as "direct pain" that was constant 
for the past two years.  He rated the pain as 5 out of 10, 
and 8 out of 10 with activity, especially getting out of bed 
in the morning.  He described the intensity as 5 out of 10 to 
8 out of 10 with movement.  He described rare momentary 
discomfort with sharp pain running down the right posterior 
leg to heel one to two times a week.  He had no flares or 
incapacitating episodes.  The Veteran was prescribed 
hydrocone, but it did not relieve the pain and caused severe 
drowsiness.  He used a TENS unit outside the home, which 
helped "a little."  The Veteran stated he had to trade his 
car because he was unable to get in and out without more 
pain.  The Veteran stated he has missed 10 to 11 non-
physician directed days from work in the last 12 months.  The 
Veteran denied urinary or bowel problems, numbness, leg or 
foot weakness, and falls.  He also denied fatigue and spasms.  
He reported decreased motion, stiffness, weakness, and pain.  
He had no flare-ups of his spinal disability.  the Veteran 
used a cane with walking exercises and walks only 100 yards 
at a time.  

Physical examination revealed the entire spine had normal 
curvatures, posture and gait were normal.  There was no 
muscle spasm, tenderness or guarding.  No ankylosis was 
observed in the spine.  Straight leg raising was negative.  
There were no nonorganic physical signs observed.  Motor 
function was 5 out of 5.  Muscle tone was normal and there 
was no atrophy.  Sensory function testing was normal.  Range 
of motion testing showed flexion 0 to 90 degrees without pain 
35 to 50 degrees; extension 0 to 10 degrees with pain at 10, 
lateral bending to the right and to the left 0 to 15 degrees 
with pain at 15, rotation to the right 0 to 20 degrees with 
pain at 20, rotation to the left 0 to 22 degrees with pain 15 
to 22.  With repetition, there was no loss of motion 
secondary to pain, weakness, or lack of endurance.  The 
diagnosis was degenerative joint disease of the lumbar spine 
with limitation of motion.  

After considering all of the pertinent evidence in light of 
the above criteria, the Board finds that the weight of the 
evidence demonstrates that a rating in excess of 20 percent 
for the Veteran's service-connected DDD of the lumbar spine 
is not warranted for any period since the April 2004 
effective date of the grant of service connection.  

While the Board acknowledges the Veteran's contentions that 
his disability is more severe than reflected in the current 
20 percent disability rating, review of the record, including 
VA treatment records and VA examinations, does not reveal any 
objective medical evidence of forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Review of the 
record similarly does not reveal any evidence of 
incapacitating episodes requiring treatment and bed rest 
prescribed by a physician in the last 12 months. Thus, an 
initial schedular rating in excess of 20 percent is not 
warranted under Diagnostic Code 5243.  

The Board is aware of the Veteran's complaints of pain in his 
low back.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. §§ 
4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  In 
addition, as noted above, in this case, there is no evidence 
of a diagnosed neurological disorder, and no indication that 
the Veteran has any separately ratable neurological 
manifestation associated with the service-connected lumbar 
spine disability.  

Under these circumstances, the Board must conclude that the 
criteria for an initial schedular rating in excess of 20 
percent for DDD of the lumbar spine has not been met at any 
point since the effective date of the grant of service 
connection for this disability.  As such, there is no basis 
for staged rating, pursuant to Fenderson, and the claim for 
an initial higher schedular rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating for the Veteran's service-connected DDD of 
the lumbar spine, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990). 

B.  PTSD

As noted above, the Veteran is currently assigned an initial 
50 percent rating for PTSD under DC 9411.  However, the 
criteria for rating psychiatric disabilities other than 
eating disorders is set forth pursuant to the criteria of a 
General Rating Formula.  See 38 C.F.R. § 4.130 (2009).

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., (DSM-IV), a GAF scale 
includes scores ranging between zero and 100 which represent 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a) (2009).

The evidence of record includes a June 2004 VA mental health 
record that reflects  the Veteran complained of anxiety, poor 
sleep, nightmares, irritability, hypervigilance, and 
increased startle response.  The Veteran stated that he 
frequently wakes from nightmares of unknown content sweating 
with increased heart rate, waking his wife as he reaches for 
his weapon in their bed.  The Veteran denied having a gun in 
the home.  He typically has difficulty falling asleep and 
then can not returned to sleep after nightmares,  He wanders 
around the house checking windows and locks.  He was 
primarily concerned about increased irritability.  He denied 
suicidal and homicidal ideation and auditory or visual 
hallucinations.  On mental status examination, he was well-
groomed, pleasant, with good attention, normal speech, and 
mood was described as "a little anxious."  His thought 
process was coherent and logical.  His judgment and insight 
were fair.  The diagnosis was PTSD and a GAF score of 65 was 
assigned.

In an August 2006 letter, the Veteran's wife stated that the 
Veteran was having nightmares, was afraid to go to the mall, 
and when he did go to the mall he stayed close to the wall as 
if he thought something would happen to him.  He does not 
associate with his friends anymore, and stays inside watching 
television.  He constantly looks over his shoulder.  She 
stated that he doesn't communicate with her like he used to 
and they now constantly argue.  Most of the time, he cries 
and stays angry, and he is never happy.  She described him as 
a loner.  When he drives a car, he drives fast and has told 
her that he feels he is back in Iraq and does not want to get 
caught as a prisoner of war.  She also stated that the 
Veteran jumps when someone walks up on him.  

A July 2008 private psychiatric evaluation report reflects 
that the Veteran reported having nightmares and flashbacks of 
incidents in service.  He stated that his wife has told him 
that he has changed a lot, and that he can not focus anymore.  
He was restless and moves around continuously.  He is 
depressed and lacks intimacy with his wife.  He no longer 
spoke with his friends anymore and did not go places.  The 
Veteran stated that he was withdrawn, stayed home, attended 
work, and had no desire to associate with anybody.  He also 
reported that he got angry easily and had grabbed his wife, 
releasing her after he realized what he was doing.  He also 
started questioning life, and thought of suicide last month.  
He gets very jumpy, feels like he is going to lose control, 
and can not relax.  He becomes very anxious and feels like he 
is out of breath.  He avoids talking about subjects and is 
irritable.  The Veteran stated that he first saw a 
psychiatrist after he attacked his wife.  He has never 
attempted suicide even though he has many suicidal thoughts.  

On mental status examination, the Veteran looked disheveled, 
depressed, and anxious.  The psychiatrist commented that the 
Veteran seemed to be spontaneous and a reliable historian and 
was able to relate well.  His affect looked depressed and it 
was congruent to his mood.  His speech was within normal 
limits and his thought process was goal directed and logical.  
The Veteran reported that he had some suicidal thoughts 
recently.  He reported that he does not hear voices and there 
were no delusions noticed.  His remote and recent memory was 
slightly affected and his attention and concentration were 
slight affected.  The diagnosis was PTSD, chronic, and mood 
disorder due to general medical condition and sleep disorder 
due to his medical condition.  A GAF of 40 was assigned.  

A July 2008 VA PTSD examination report reflects that the 
Veteran complained of anxiety, depression, flashbacks, 
nightmares, difficulty sleeping and returning to seep.  He 
also stated that he has increasing anger and irritability, 
decreased energy, and crying spells about three or four times 
a week.  The Veteran denied suicide attempts, but he 
sometimes has suicidal thoughts.  He has been experiencing 
unprovoked panic attacks about three to four times a week 
that are brought on by traumatic recall stressors, perhaps 
once or twice daily.  The Veteran described two or three 
specific incidents which he re-experiences on a daily basis 
in the terms of flashbacks and two or three times per week in 
terms of nightmares.  At work, he is isolated from others and 
does not feel comfortable around co-workers and his boss.  
The VA examiner felt that it was clear that the Veteran was 
having at least a moderate amount of reduction of reliability 
and productivity in his employment as a result of his PTSD.  
The Veteran stated that he could take care of his personal 
activities of daily living, and his only limitations, if any, 
are physical.  He used to regularly socialize with family and 
friends, but now only goes out on a rare occasion with his 
wife as he feels uncomfortable in social situations.  For the 
same reason, he only attends church perhaps every month or 
two, whereas before he would attend on a weekly basis.  He 
has been married since 1970.  

Mental status evaluation revealed that the Veteran looked his 
stated age, was alert and oriented with no signs of a thought 
disorder, loose associations, hallucinations, delusions, 
obsessions, compulsions or phobias, except for social phobia.  
He had moderate to severe anxiety and depression.  He has 
mild to moderate insomnia with his current sleep medications, 
otherwise it would be more severe.  He has anger and 
irritability issues, decreased energy, frequent crying 
spells, suicidal ideation without plans to harm himself, 
panic attacks that occur up to one to two times per day, both 
provoked and unprovoked.  The Veteran denied any associated 
agoraphobia.  The Veteran stated that he noticed a definite 
decrease in his concentration and attention abilities.  He 
also has what he perceives as some slowing of his thought 
processes.  

His affect was somewhat flat and constricted, but appropriate 
to his thought content.  Insight and judgment appeared 
adequate.  There was no involuntary movements of bizarre 
mannerisms.  He has trauma related flashbacks on a daily 
basis and nightmares about two to three times per week.  He 
has an increased startle response, hypervigilance, 
interpersonal guardedness, feelings of a foreshortened lift, 
emotional numbing, detachment and estrangement from others, 
decreased interest in hobbies and social activities, 
difficulty recalling some parts of the traumatic events in 
service, and avoidance of and exaggerated response to trauma 
related triggers.  The diagnosis was PTSD, panic disorder 
without significant agoraphobia, mainly secondary to PTSD, 
and depressive disorder, not otherwise specified, secondary 
to his PTSD, as well as his service-connected back pain.  A 
GAF of 42 was assigned.  The VA examiner opined that the 
Veteran was showing moderate impairment in the occupational 
realm with reduced reliability and productivity, and major 
impairment in the social, recreational, and familial areas as 
a result of psychiatric problems.  His current level of 
adjustment was dependent upon continuing psychotropic 
medication.  

Private treatment records dated in March and June 2009 
reflect that the Veteran had many suicidal thoughts with no 
attempt, depression, irritability, difficulty sleeping, 
looking back and behind his back, very angry and irritable, 
jumpy, and overanxious. 

Considering the evidence of record in light of the above 
criteria, and affording the Veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that since the April 2004 effective date of the grant 
of service connection, the Veteran's PTSD more nearly 
approximates the criteria for a 70 percent schedular rating, 
rather than the assigned 50 percent rating.  See 38 C.F.R. § 
4.7.

Collectively, the pertinent medical evidence of record 
reflects that the Veteran's PTSD symptomatology has included 
suicidal ideation, some impaired impulse control, 
irritability and anger, chronic sleep disturbance, 
nightmares, flashbacks, intrusive thoughts, anxiety, 
depression, social isolation, hypervigilence, memory and 
concentration deficiencies, and some obsessive rituals.

In granting the 70 percent for the Veteran's PTSD, the Board 
has considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Board also notes that the GAF scores of 40 assigned in a 
July 2008 private medical record and a 42 assigned in a July 
2008 VA examination are largely consistent with the 
assignment of a 70 percent disability rating.  According to 
DSM-IV, GAF scores ranging from 41 to 50 are indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In this regard, the Veteran 
has indicated that he has suicidal ideations, he has 
compulsive tendencies to check windows and doors, and is 
irritable and angry with outbursts.  His wife has described 
the Veteran as angry and isolates himself from friends.  The 
Board points out that the Veteran's wife is competent to 
testify as to her observations of events and symptomatology.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The Board notes that the June 2004 VA mental health record 
shows that a GAF score of 65 was assigned, which appears to 
reflect less impairment than contemplated by the 70 percent 
rating.  According to the DSM-VI, a GAF score ranging between 
61 and 70 is indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  Such symptoms appear to 
correspond to no more than the 50 percent disability rating 
currently assigned in this case.  However, the Board 
reiterates, as noted above, that the GAF scores assigned in a 
case, like an examiner's assessment of the severity of a 
condition, are not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the Veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the extent and severity of the Veteran's actual 
PTSD symptoms reported and/or shown are suggestive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood; the level of impairment contemplated in the higher, 
70 percent, rating for psychiatric disabilities, 
notwithstanding the GAF scores.

The Board emphasizes, however, that the symptoms associated 
with the Veteran's PTSD do not meet the criteria for the 
maximum, 100 percent, rating. As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that neither 
the delineated symptoms nor comparable symptoms are shown to 
be characteristic of the Veteran's PTSD. Evidence of record 
does not indicate that the Veteran has exhibited persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Indeed, as noted throughout the 
record, the Veteran has been married to his wife for over 39 
years, still attends church on a monthly basis, and has 
coworkers who he communicates with as they submitted letters 
in support of his claims.  Therefore, he is shown to be able 
to be around other people, even if to a limited degree.  In 
addition, the Veteran has not been found to have any memory 
loss for names of close relatives, his own occupation, or his 
own name.  Furthermore, the medical evidence clearly shows no 
evidence of delusions or hallucinations.  Lastly, the Veteran 
has stated that he is able to perform activities of daily 
living, and is only limited to the degree of his physical 
medical disability.  In sum, the psychiatric symptoms shown 
do not support the assignment of the maximum, 100 percent, 
rating.

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for an initial 70 percent, but no higher, 
schedular rating for PTSD, since the effective date of the 
grant of service connection for this disability, has been 
met.  While the Board has applied the benefit-of-the-doubt 
doctrine in determining that the criteria for an initial 70 
percent schedular rating have been met, the Board finds that 
the preponderance of the evidence is against the assignment 
of any higher rating; hence, there is no basis for staged 
rating of the Veteran's PTSD, pursuant to Fenderson.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial schedular rating in excess of 20 percent for DDD 
of the lumbar spine is denied.

An initial 70 percent schedular rating, but no more, for PTSD 
is granted, subject to the law and regulations governing the 
payment of VA compensation benefits. 



REMAND

In a July 2008 VA spine examination, the examiner concluded 
that the Veteran's service-connected DDD of the lumbar spine 
had a significant effect on his usual occupation, noting the 
Veteran's increased absenteeism.  August 2006 letters from 
the Veteran's co-workers indicate that the Veteran was having 
difficulties performing the duties of his employment (i.e. 
lifting boxes).  In a July 2009 VA Form 21-4138, the Veteran 
stated he had to leave his job because his "bad nerves" 
would not let him perform the duties of his job.  He also 
submitted a claim for a total rating based upon individual 
unemployability due to service-connected disabilities.  Thus, 
given the Veteran's contentions that he is not able to work 
because of his service-connected lumbar spine disability and 
PTSD; on remand, the RO/AMC should adjudicate whether these 
claims meet the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2009).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In addition, to ensure that all due process requirements are 
met, the RO/AMC should give the Veteran an opportunity to 
present information and evidence pertinent to the claims 
remaining on appeal.  The RO/AMC should ensure that it 
informs the Veteran of the criteria for submission of these 
claims for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2009). 

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO /AMC should, through VCAA-
compliant notice, furnish to the Veteran 
a letter requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims remaining on appeal that is 
not currently of record. 

The RO/AMC should explain the 
requirements for establishing entitlement 
to a higher ratings under 38 C.F.R. § 
3.321(b)(1) (2009), and explain the type 
of evidence that is the Veteran's 
ultimate responsibility to submit.  

2.  Thereafter, consideration of 
submitting these claims to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) should be 
undertaken. An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) is based on 
the fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disabilities.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  If the 
claims are submitted, documentation 
including the response should be in the 
claims folder.  If not submitted, reasons 
why not should be spelled out as part of 
action in the next paragraph.

3.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration. The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


